--------------------------------------------------------------------------------

Exhibit 10.2
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
GUARANTEE, PLEDGE AND SECURITY AGREEMENT


dated as of


February 26, 2018




among


SPECIAL VALUE CONTINUATION PARTNERS, LP,
as Borrower,


the SUBSIDIARY GUARANTORS party hereto,


ING CAPITAL LLC,
as Revolving Administrative Agent


and


ING CAPITAL LLC,
as Collateral Agent
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS



     
Page
       
Section 1.
Definitions, Etc.
1
1.01
Certain Uniform Commercial Code Terms
1
 
1.02
Additional Definitions
2
 
1.03
Terms Generally
18
     
Section 2.
Representations and Warranties
19
 
2.01
Organization
19
 
2.02
Authorization; Enforceability
19
 
2.03
Governmental Approvals; No Conflicts
19
 
2.04
Title
19
 
2.05
Names, Etc.
20
 
2.06
Changes in Circumstances
20
 
2.07
Pledged Equity Interests
20
 
2.08
Promissory Notes
21
 
2.09
Deposit Accounts and Securities Accounts
21
 
2.10
Commercial Tort Claims
21
 
2.11
Intellectual Property and Licenses
21
     
Section 3.
Guarantee
23
 
3.01
The Guarantee
23
 
3.02
Obligations Unconditional
23
 
3.03
Reinstatement
24
 
3.04
Subrogation
24
 
3.05
Remedies
24
 
3.06
Continuing Guarantee
25
 
3.07
Instrument for the Payment of Money
25
 
3.08
Rights of Contribution
25
 
3.09
General Limitation on Guarantee Obligations
26
 
3.10
Indemnity by Borrower
26
 
3.11
Keepwell
26
     
Section 4.
Collateral
27
     
Section 5.
Certain Agreements Among Secured Parties
28
 
5.01
Priorities; Additional Collateral
28
 
5.02
Turnover of Collateral
29
 
5.03
Cooperation of Secured Parties
29
 
5.04
Limitation upon Certain Independent Actions by Secured Parties
29
 
5.05
No Challenges
30
 
5.06
Rights of Secured Parties as to Secured Obligations
30
 
5.07
General Application
30
       
Section 6.
[Reserved].
30

 
i

--------------------------------------------------------------------------------

Section 7.
Covenants of the Obligors
30
 
7.01
Delivery and Other Perfection
31
 
7.02
Name; Jurisdiction of Organization, Etc.
32
 
7.03
Other Liens, Financing Statements or Control
33
 
7.04
Transfer of Collateral
33
 
7.05
Additional Subsidiary Guarantors
33
 
7.06
Control Agreements
33
 
7.07
Revolving Credit Agreement
34
 
7.08
Pledged Equity Interests
34
 
7.09
Voting Rights, Dividends, Etc. in Respect of Pledged Interests
35
 
7.10
Commercial Tort Claims
37
 
7.11
Intellectual Property
37
     
Section 8.
Acceleration Notice; Remedies; Distribution of Collateral
39
 
8.01
Notice of Acceleration
39
 
8.02
Preservation of Rights
39
 
8.03
Events of Default, Etc.
39
 
8.04
Deficiency
40
 
8.05
Private Sale
41
 
8.06
Application of Proceeds
41
 
8.07
Attorney-in-Fact
42
 
8.08
Grant of Intellectual Property License
42
     
Section 9.
The Collateral Agent
43
 
9.01
Appointment; Powers and Immunities
43
 
9.02
Information Regarding Secured Parties
44
 
9.03
Reliance by Collateral Agent
44
 
9.04
Rights as a Secured Party
44
 
9.05
Indemnification
45
 
9.06
Non-Reliance on Collateral Agent and Other Secured Parties
45
 
9.07
Failure to Act
46
 
9.08
Resignation of Collateral Agent
46
 
9.09
Agents and Attorneys-in-Fact
46
     
Section 10.
Miscellaneous
46
 
10.01
Notices
46
 
10.02
No Waiver
47
 
10.03
Amendments to Security Documents, Etc.
47
 
10.04
Expenses; Indemnity; Damage Waiver
49
 
10.05
Successors and Assigns
50
 
10.06
Counterparts; Integration; Effectiveness; Electronic Execution
50
 
10.07
Severability
50
 
10.08
Governing Law; Submission to Jurisdiction
51  
10.09
WAIVER OF JURY TRIAL
51  
10.10
Headings
52  
10.11
Termination
52  
10.12
Confidentiality
52

 
ii

--------------------------------------------------------------------------------

ANNEX 2.05
–
Obligor Information
ANNEX 2.07
–
Pledged Equity Interests
ANNEX 2.08
–
Pledged Debt
ANNEX 2.09
–
Accounts
ANNEX 2.10
–
Commercial Tort Claims
ANNEX 2.11
–
Copyrights, Patents and Trademarks
   
EXHIBIT A
–
Form of Guarantee Assumption Agreement
EXHIBIT B
–
Form of Intellectual Property Security Agreement
EXHIBIT C
–
Form of Pledge Supplement

 
iii

--------------------------------------------------------------------------------

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of February 26, 2018 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among SPECIAL VALUE CONTINUATION PARTNERS, LP, a Delaware limited
partnership (the “Borrower”), 36TH STREET CAPITAL PARTNERS HOLDINGS, LLC, a
Delaware limited liability company, and each other entity that becomes a
“SUBSIDIARY GUARANTOR” after the Effective Date pursuant to Section 7.05 hereof
(collectively, the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”), ING CAPITAL LLC, as administrative agent for the parties defined as
“Lenders” under the Revolving Credit Facility referred to below in such
capacity, the “Revolving Administrative Agent”), and ING CAPITAL LLC, as
collateral agent for the Secured Parties hereinafter referred to (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, certain lenders and the Revolving Administrative Agent
are entering into the Revolving Credit Facility (as hereinafter defined),
pursuant to which such lenders have agreed to extend credit (by means of
revolving loans) to the Borrower from time to time;


WHEREAS, to induce such lenders to extend credit to the Borrower under the
Revolving Credit Facility, the Borrower wishes to provide (a) for certain of its
Subsidiaries from time to time to become parties hereto and to guarantee the
payment of the Guaranteed Obligations (as hereinafter defined), and (b) for the
Borrower and the Subsidiary Guarantors to provide collateral security for the
Secured Obligations (as hereinafter defined);


WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders) is entering into this Agreement for the purpose of setting
forth its rights to the Collateral (as hereinafter defined); and


WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral, pursuant to the terms and conditions set forth
herein.


NOW THEREFORE, the parties hereto agree as follows:


Section 1.          Definitions, Etc.


1.01         Certain Uniform Commercial Code Terms.  As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting
Obligations” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC (as hereinafter defined), and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Indorsement”, “Securities Account”, “Securities Intermediary”, “Security”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.
 
1

--------------------------------------------------------------------------------

1.02         Additional Definitions.  In addition, as used herein:


“Acceleration” means the Revolving Credit Agreement Obligations or any other
Secured Obligations of any Secured Party having been declared (or become) due
and payable in full in accordance with the applicable Debt Documents following
the occurrence of an “event of default” (as defined in the applicable Debt
Documents) or an analogous event by the Borrower and the receipt of any notice
and/or expiration of any applicable grace period with respect thereto.


“Acceleration Notice” has the meaning assigned to such term in Section 8.01.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes a Portfolio Investment held by any
Obligor in the ordinary course of business.


“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.


“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.


“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility, whether or not syndicated.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.


“Belgium” means the Kingdom of Belgium.


“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.


“Borrowing Base” has the meaning assigned to such term in Section 5.13 of the
Revolving Credit Agreement.
 
2

--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on the Effective Date
shall not be treated as a capital lease, and any lease that would be treated as
a capital lease under GAAP as in effect on the Effective Date shall continue to
be treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).


“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.


“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.


“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” has the meaning assigned to such term in Section 4.


“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including, without limitation, all
commercial tort claims listed on Annex 2.10 hereto.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
3

--------------------------------------------------------------------------------

“Control Agreement” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.


“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.


“Copyrights” means all United States and foreign copyrights (including community
designs), including but not limited to copyrights in software and databases, and
all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, the registrations and applications referred to in Annex 2.11 hereto,
(ii) all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.


“Custodian” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.


“Custody Agreement” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.


“Debt Documents” means, collectively, the Loan Documents and any Hedging
Agreement evidencing or relating to any Hedging Agreement Obligations.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC‑1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:


(a)           subject to clause (l) below, in the case of each Certificated
Security (other than a U.S. Government Security, Clearing Corporation Security,
Euroclear Security or Clearstream Security), that such Certificated Security is
either (i) in the possession of the Collateral Agent and registered in the name
of the Collateral Agent (or its nominee) or Indorsed to the Collateral Agent or
in blank, or (ii) in the possession of the Custodian and registered in the name
of the Custodian (or its nominee) or Indorsed in blank and, in the case of this
clause (ii), the Custodian has either (A) agreed in documentation reasonably
satisfactory to the Collateral Agent (it being understood that the Custodian
Agreement dated as of the Effective Date is reasonably acceptable to the
Collateral Agent) to hold such Certificated Security as bailee on behalf of the
Collateral Agent or (B) credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Certificated
Security constitutes a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;
 
4

--------------------------------------------------------------------------------

(b)           subject to clause (l) below, in the case of each Instrument, that
such Instrument is either (i) in the possession of the Collateral Agent and
indorsed to the Collateral Agent or in blank, or (ii) in the possession of the
Custodian and the Custodian has either (A) agreed in documentation reasonably
acceptable to the Collateral Agent (it being understood that the Custodian
Agreement dated as of the Effective Date is reasonably acceptable to the
Collateral Agent) to hold such Instrument as agent or bailee on behalf of the
Collateral Agent or (B) credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Instrument
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;


(c)           subject to clause (l) below, in the case of each Uncertificated
Security (other than a U.S. Government Security, Clearing Corporation Security,
Euroclear Security or Clearstream Security), that such Uncertificated Security
is either (i) registered on the books of the issuer thereof to the Collateral
Agent (or its nominee), or (ii) registered on the books of the issuer thereof to
the Custodian (or its nominee) under an arrangement where the Custodian has
credited the same to a Securities Account for which the Custodian is a
Securities Intermediary and has agreed that such Uncertificated Security
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;


(d)           subject to clause (l) below, in the case of each Clearing
Corporation Security, that such Clearing Corporation Security is either (i)
credited to a Securities Account of the Collateral Agent at such Clearing
Corporation (and, if such Clearing Corporation Security is a Certificated
Security, that the same is held in the possession of such Clearing Corporation,
or of an agent or custodian on its behalf), or (ii) credited to a Securities
Account of the Custodian at such Clearing Corporation (and, if such Clearing
Corporation Security is a Certificated Security, that the same is in the
possession of such Clearing Corporation, or of an agent or custodian on its
behalf) and the Security Entitlement of the Custodian in such Clearing
Corporation Securities Account has been credited by the Custodian to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that such Clearing Corporation
Security constitutes a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;
 
5

--------------------------------------------------------------------------------

(e)           in the case of each Euroclear Security and Clearstream Security,
that the actions described in clause (d) above have been taken with respect to
such Security as if such Security were a Clearing Corporation Security and
Euroclear and Clearstream were Clearing Corporations; provided, that such
additional actions shall have been taken as shall be necessary under the law of
Belgium (in the case of Euroclear) and Luxembourg (in the case of Clearstream)
to accord the Collateral Agent rights substantially equivalent to NYUCC Control
over such Security under the NYUCC;


(f)            in the case of each U.S. Government Security, that such U.S.
Government Security is either (i) credited to a securities account of the
Collateral Agent at a Federal Reserve Bank, or (ii) credited to a Securities
Account of the Custodian at a Federal Reserve Bank and the Security Entitlement
of the Custodian in such Federal Reserve Bank Securities Account has been
credited by the Custodian to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
such U.S. Government Security constitutes a Financial Asset and that the
Collateral Agent has NYUCC Control over such Securities Account;


(g)           in the case of any Tangible Chattel Paper, that the original of
such Tangible Chattel Paper is either (i) in the possession of the Collateral
Agent in the United States or (ii) in the possession of the Custodian in the
United States under an arrangement where the Custodian has agreed to hold such
Tangible Chattel Paper as agent or bailee on behalf of the Collateral Agent, and
in each case any agreements that constitute or evidence such Tangible Chattel
Paper is free of any marks or notations indicating that it is then pledged,
assigned or otherwise conveyed to any Person other than the Collateral Agent;


(h)           subject to clause (m) below, in the case of each General
Intangible (including any participation in a debt obligation) of an Obligor
organized in the United States, that such General Intangible falls within the
collateral description of a UCC-1 financing statement, naming the relevant
Obligor as debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required for perfection by filing under the Uniform
Commercial Code as in effect in any applicable jurisdiction, in the case of any
other Obligor; provided that in the case of a participation in a debt obligation
where such debt obligation is evidenced by an Instrument, any of the following:
(i) the criteria in clause (b) above have been satisfied with respect to such
Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and such participating
institution has agreed that it holds possession of such Instrument for the
benefit of the Collateral Agent (or for the benefit of the Custodian, and the
Custodian has agreed that it holds the interest in such Instrument as agent or
bailee on behalf of the Collateral Agent as provided in the Custody Agreement or
otherwise) or (iii) such Instrument is in the possession of the applicable
participating institution outside of the United States and the relevant Obligor
has taken or caused such participating institution (and, if applicable, the
obligor that issued such Instrument) to take such actions as shall be necessary
under the law of the jurisdiction where such Instrument is physically located to
accord the Collateral Agent rights equivalent to NYUCC Control over such
Instrument under the NYUCC;
 
6

--------------------------------------------------------------------------------

(i)            subject to clause (m) below, in the case of each General
Intangible (including any participation in a debt obligation) of an Obligor not
organized in the United States, that such Obligor shall have taken such action
as shall be necessary to accord the Collateral Agent rights substantially
equivalent to a perfected first-priority (subject to Liens permitted pursuant to
the Debt Documents) security interest in such General Intangible under the
NYUCC;


(j)            in the case of any Deposit Account or Securities Account that the
bank or Securities Intermediary at which such Deposit Account or Securities
Account, as applicable, is located has agreed that the Collateral Agent has
NYUCC Control over such Deposit Account or Securities Account, or that such
Deposit Account or Securities Account is in the name of the Custodian and the
Custodian has credited its rights in respect of such Deposit Account or
Securities Account (the “Underlying Accounts”) to a Securities Account for which
the Custodian is a Securities Intermediary under an arrangement where the
Custodian has agreed in a control agreement in form and substance reasonably
satisfactory to the Collateral Agent that the rights of the Custodian in such
Underlying Accounts constitute a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account;


(k)           in the case of any money (regardless of currency), that such money
has been credited to a Deposit Account or Securities Account over which the
Collateral Agent has NYUCC Control as described in clause (j) above;


(l)            in the case of any Certificated Security, Uncertificated Security
or Instrument either physically located outside of the United States or issued
by a Person organized outside of the United States, that such additional actions
shall have been taken as shall be necessary under applicable law or as shall be
reasonably requested by the Collateral Agent under applicable law to accord the
Collateral Agent rights substantially equivalent to those accorded to a secured
party under the NYUCC that has possession or control of such Certificated
Security, Uncertificated Security or Instrument;


(m)          in the case of each Portfolio Investment of any Obligor consisting
of a Bank Loan, in addition to all other actions required to be taken hereunder,
that all actions shall have been taken as required by Section 5.08(c)(iv), (v)
or (vi), as applicable, of the Revolving Credit Agreement; and


(n)           in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (m), that
such Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.
 
7

--------------------------------------------------------------------------------

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.


 “Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change of control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.


“Effective Date” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.


“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.  As used in this Agreement, “Equity Interests” shall not
include convertible debt unless and until such debt has been converted to
capital stock.


“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.


“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.


“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Agreement and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Hedging Agreement Obligations or any trustee or agent on its or
their behalf to cause any Hedging Agreement Obligations to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity.
 
8

--------------------------------------------------------------------------------

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any fiduciary accounts or any account for which any Obligor is
the servicer for another Person, including any accounts in the name of any
Obligor in its capacity as servicer for a Structured Subsidiary or any “Agency
Account” pursuant to Section 5.08(c)(v) of the Revolving Credit Agreement, (iii)
for the avoidance of doubt, any “escrow” or analogous account in which an
Obligor has an interest, (iv) any “intent-to-use” applications for trademarks or
service marks filed in the United States Patent and Trademark Office pursuant to
15 U.S.C. § 1051 Section (b)(1) unless and until evidence of use of the mark in
interstate commerce is submitted to and accepted by the United States Patent and
Trademark Office pursuant to 15 U.S.C. §1051 Section (c) or Section (d), at
which point such trademark or service mark application shall be considered
automatically included in the Collateral, and (v) any Equity Interest in a
Portfolio Investment that is issued as an “equity kicker” to holders of
subordinated debt and such Equity Interest is pledged to secure senior debt of
such Portfolio Investment to the extent required thereby.


“Excluded Equity Interest” means (i) any Equity Interest issued by any SBIC
Subsidiary with respect to which the terms of  third-party financing prohibit
the creation or perfection of such security interests therein; provided, that if
any such SBIC Subsidiary shall at any time cease to be an SBIC Subsidiary
pursuant to the definition thereof in Section 1.01 of the Revolving Credit
Agreement, the Equity Interests issued by such Person shall no longer constitute
Excluded Equity Interests and shall become part of the Collateral hereunder and
(ii) any Equity Interest issued by any Structured Subsidiary with respect to
which the terms of  third-party financing prohibit the creation or perfection of
such security interests therein; provided, that if any such Structured
Subsidiary shall at any time cease to be a Structured Subsidiary pursuant to the
definition thereof in Section 1.01 of the Revolving Credit Agreement, or if and
to the extent the terms of any such third-party financing cease to prohibit the
creation or perfection of such security interests therein, Equity Interests
issued by such Person shall no longer constitute Excluded Equity Interests and
shall become part of the Collateral hereunder.


“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such specific Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
 
9

--------------------------------------------------------------------------------

“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, controller or chief compliance
officer of the Borrower, in each case, whom has been authorized by the Board of
Directors of the Borrower to execute the applicable document or certificate.


“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.


“GAAP” means generally accepted accounting principles in the United States.


“Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).


“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent in its sole discretion).
 
10

--------------------------------------------------------------------------------

“Guaranteed Obligations” means, collectively, the Revolving Credit Agreement
Obligations and the Hedging Agreement Obligations; provided, that “Guaranteed
Obligations” shall exclude any Excluded Swap Obligation.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
entered into in the ordinary course of business and not for speculative
purposes.  For the avoidance of doubt, in no event shall a Hedging Agreement
include a total return swap.


“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender (or any Affiliate thereof) under any Hedging
Agreement that is an interest rate or foreign currency exchange protection
agreement or other interest rate or foreign currency exchange hedging agreement
and has been designated by the Borrower by notice to the Collateral Agent as
being secured by this Agreement, including in each case all margin payments,
termination payments, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Revolving Lender (or any Affiliate thereof)
under such Hedging Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to such Obligor, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided, that Hedging
Agreement Obligations shall not include any Excluded Swap Obligation.


For purposes hereof, it is understood that any such obligations of any Obligor
to a Person arising under a Hedging Agreement entered into at the time such
Person (or an Affiliate thereof) is a “Revolving Lender” party to the Revolving
Credit Agreement (as applicable) shall nevertheless continue to constitute
Hedging Agreement Obligations for purposes hereof, notwithstanding that such
Person (or its Affiliate) may have assigned all of its Loans and other interests
in the Revolving Credit Agreement and, therefore, at the time a claim is to be
made in respect of such obligations, such Person (or its Affiliate) is no longer
a “Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement.  Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder.
 
11

--------------------------------------------------------------------------------

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto (i) any rights in connection with the management
or release of any Collateral or of the obligations of any Subsidiary Guarantor
under this Agreement or (ii) any rights to consent to any amendment, waiver, or
other matter under this Agreement or any other Loan Document.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, as
applicable, no provider or holder of any Hedging Agreement Obligations (other
than in its capacity as Revolving Administrative Agent, Collateral Agent or
Revolving Lender to the extent applicable) has any individual right to enforce
this Agreement or bring any remedies with respect to any Lien on Collateral
granted pursuant to the Loan Documents.  By accepting the benefits of this
Agreement, such party shall be deemed to have appointed the Collateral Agent as
its agent and agreed to be bound by this Agreement as a Secured Party, subject
to the limitations set forth in the preceding sentence.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) all obligations, contingent or otherwise, with respect to
Disqualified Equity Interests, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any First Lien
Bank Loan (as defined in the Revolving Credit Agreement) that arises solely as
an accounting matter under ASC 860, provided that such indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold.
 
12

--------------------------------------------------------------------------------

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.


“ING” means ING Capital LLC.


“Insolvency Law” means, as applicable, (a) the Bankruptcy Code and (b) any other
federal, state, provincial or foreign law for the relief of debtors or affecting
creditors’ rights generally.


“Insolvency Proceeding” means: (a) any voluntary case or proceeding under any
Insolvency Law with respect to any Obligor, (b) any other voluntary proceeding
or involuntary or bankruptcy case or proceeding, or any interim receivership,
liquidation or other similar case or proceeding with respect to any Obligor or
with respect to a material portion of its assets, (c) any liquidation,
dissolution, or winding up of any Obligor whether voluntary or involuntary and
whether or not involving any Insolvency Law or (d) any assignment for the
benefit of any creditors or any other marshaling of assets or liabilities of any
Obligor.


“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.


“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal,
restrictions on assignments or transfers and other similar rights in favor of
other equity holders of the same issuer).
 
13

--------------------------------------------------------------------------------

“Loan Documents” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.


“Loans” means the revolving loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement.


“Luxembourg” means the Grand Duchy of Luxembourg.


“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9‑107 of the NYUCC.


“Obligors” has the meaning assigned to such term in the preamble of this
Agreement.


“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Annex 2.11 hereto.


“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.


“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base) permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver of such provisions)
shall apply against the Obligors hereunder).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit C.
 
14

--------------------------------------------------------------------------------

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including, without limitation, the instruments
described on Annex 2.08 hereto) and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.


“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including, without limitation, the Equity Interests described on Annex 2.07
hereto) and the certificates, if any, representing such Equity Interests and any
interest of such Obligor in the entries on the books of the issuer of such
Equity Interests or on the books of any Securities Intermediary pertaining to
such Equity Interests, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Equity Interests.


“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.


“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Agreement (so long as the obligations under the
Revolving Credit Agreement are outstanding (other than unasserted contingent
indemnification obligations)).


“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the Revolving Credit Agreement Obligations.


“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.
 
15

--------------------------------------------------------------------------------

“Revolving Credit Agreement” means (i) the Senior Secured Revolving Credit
Agreement, dated as of the date hereof, by and among the Borrower, the Revolving
Lenders from time to time party thereto, and the Revolving Administrative Agent
(the “Existing Revolving Credit Agreement”) and (ii) any amendment,
modification, supplement, amendment and restatement, extension, refinancing or
replacement of the Existing Revolving Credit Agreement (or to any such
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement) .


“Revolving Credit Agreement Obligations” means, collectively, all obligations of
the Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Agreement and the
other Loan Documents, including in each case in respect of the principal of and
interest on the loans made thereunder, and all fees, indemnification payments
and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Revolving
Administrative Agent or the Revolving Lenders or any of them under or in respect
of the Revolving Credit Agreement and the other Loan Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding;
provided that Revolving Credit Agreement Obligations shall not include any
Excluded Swap Obligation.


“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Agreement) that is from time to time party to the Revolving Credit Agreement.


“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Agreement.


“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).


“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Revolving Credit Agreement Obligations and the Hedging Agreement Obligations,
(b) in the case of the Subsidiary Guarantors, the obligations of the Subsidiary
Guarantors in respect of the Guaranteed Obligations pursuant to Section 3.01 and
(c) in the case of all Obligors, all present and future obligations of the
Obligors to the Secured Parties, or any of them, hereunder or under any other
Security Document; provided  that Secured Obligations shall not include any
Excluded Swap Obligation.


“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent and
each Person that is not a Revolving Lender and is owed a Hedging Agreement
Obligation of the type described in, and subject to the conditions set forth in,
the second paragraph of the definition of “Hedging Agreement Obligations”, and
the Collateral Agent.
 
16

--------------------------------------------------------------------------------

“Security Documents” means, collectively, this Agreement, the Custody Agreement,
the Control Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in the Collateral created pursuant hereto
and all other assignments, pledge agreements, security agreements, control
agreements, custodial agreements and other instruments executed and delivered at
any time by any of the Obligors pursuant hereto or otherwise providing or
relating to any collateral security for any of the Secured Obligations.


“Structured Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as a “Structured Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes a Portfolio Investment held by any Obligor in the ordinary
course of business and that is not, under GAAP, consolidated on the financial
statements of the Borrower and its Subsidiaries.  Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.


“Subsidiary Guarantors” has the meaning assigned to such term in the preamble of
this Agreement.


“Swap Obligation” means, with respect to any Subsidiary Guarantor, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


“Termination Date” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.
 
“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.
 
17

--------------------------------------------------------------------------------

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.


“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Annex 2.11 hereto.


“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.


“United States” means the United States of America.


“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds and notes.
 
1.03         Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein or in the applicable Debt
Document), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Annexes shall be construed to refer to Sections of, and
Exhibits and Annexes to, this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
18

--------------------------------------------------------------------------------

Section 2.          Representations and Warranties.  Each Obligor represents and
warrants to the Secured Parties that:


2.01         Organization.  Such Obligor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.


2.02         Authorization; Enforceability.  The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary stockholder action and action by the board of directors or other
governing body of such Obligor.  This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


2.03         Governmental Approvals; No Conflicts.  The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant hereto or the
other Security Documents, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Obligor or any
order of any Governmental Authority (including the Investment Company Act of
1940, as amended from time to time, and the rules, regulations and orders issued
by the SEC thereunder), (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
any Obligor or any of its assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant hereto or the other Security Documents, will not result in the creation
or imposition of any Lien on any asset of any Obligor.


2.04         Title.  Such Obligor is the sole beneficial owner of the Collateral
in which a security interest is granted by such Obligor hereunder and no Lien
exists upon such Collateral other than (a) the security interest created or
provided for herein or the other Security Documents, which security interest
constitutes a valid first and prior perfected Lien, subject to Eligible Liens on
the Collateral included in the Borrowing Base and subject to Permitted Liens on
all other Collateral and (b) other Liens not prohibited by the provisions of any
Debt Document.
 
19

--------------------------------------------------------------------------------

2.05         Names, Etc.  The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and place
of business (or, if more than one, chief executive office) of each Obligor as of
the Effective Date are correctly set forth in Annex 2.05 (and of each additional
Obligor as of the date of the Guarantee Assumption Agreement referred to below
are set forth in the supplement to Annex 2.05 in Appendix A to the Guarantee
Assumption Agreement executed and delivered by such Obligor pursuant to Section
7.05).


2.06         Changes in Circumstances.  No Obligor has (a) within the period of
four months prior to the Effective Date (or, in the case of any Subsidiary
Guarantor, within the period of four months prior to the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), changed its location (as
defined in Section 9-307 of the NYUCC), (b) as of the Effective Date (or, with
respect to any Subsidiary Guarantor, as of the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its name or (c) as of the
Effective Date (or, with respect to any Subsidiary Guarantor, as of the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person and binding upon such Obligor, in each case except as notified in writing
to the Collateral Agent prior to the Effective Date (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).


2.07         Pledged Equity Interests.  (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor as of the
Effective Date (or owned by a Subsidiary Guarantor on the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement) and on the Effective
Date or the date of such joinder such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on Annex 2.07; (ii) on the
Effective Date or the date of such joinder, the Obligors listed on Annex 2.07
are the record and beneficial owners of the Pledged Equity Interests free of all
Liens, rights or claims of other Persons and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests; and (iii)
no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority (subject to Eligible Liens on the Collateral included in the
Borrowing Base and subject to Permitted Liens on all other Collateral) status of
the security interest of the Collateral Agent in any Pledged Equity Interests or
the exercise by the Collateral Agent of the voting or other rights provided for
in this Agreement or the exercise  of remedies in respect thereof.
 
20

--------------------------------------------------------------------------------

2.08         Promissory Notes.  Annex 2.08 sets forth a complete and correct
list of all Promissory Notes (other than any previously Delivered to the
Custodian or held in a Securities Account referred to in Annex 2.09) held by any
Obligor on the Effective Date (or held by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) that are
either included in the Borrowing Base or have an aggregate unpaid principal
amount in excess of $75,000.


2.09         Deposit Accounts and Securities Accounts.  Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the Effective Date (and of any Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement), except for any Deposit Account specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments.


2.10         Commercial Tort Claims.  Annex 2.10 sets forth a complete and
correct list of all Commercial Tort Claims of the Obligors on the Effective Date
(and of any Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement).


2.11         Intellectual Property and Licenses.
 
(a)           Annex 2.11 sets forth a true and complete list on the Effective
Date (or on the date a Subsidiary Guarantor becomes a party hereto pursuant to a
Guarantee Assumption Agreement) of (i) all United States, state and foreign
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses that are material to such Obligor’s business;
 
(b)           on the Effective Date or the date of such joinder, each Obligor is
the sole and exclusive owner of the entire right, title, and interest in and to
all Intellectual Property listed on Annex 2.11, free and clear of all Liens,
claims, encumbrances and licenses, except for Permitted Liens and the licenses
set forth on Annex 2.11, and it owns or has the valid right to use all other
Intellectual Property used in or necessary to conduct its business;


(c)           on the Effective Date or the date of such joinder, all
Intellectual Property owned by the Obligors is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and on the Effective
Date or the date of such joinder each Obligor has performed all acts and has
paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks in full force and effect;


(d)           on the Effective Date or the date of such joinder, all
Intellectual Property owned by or exclusively licensed to the Obligors is valid
and enforceable; on the Effective Date or the date of such joinder, no holding,
decision, or judgment has been rendered against any Obligor in any action or
proceeding before any court or administrative authority challenging the validity
of, any Obligor’s right to register, or any Obligor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to each
Obligor’s knowledge, threatened;
 
21

--------------------------------------------------------------------------------

(e)           on the Effective Date or the date of such joinder, all
registrations and applications for Copyrights, Patents and Trademarks owned by
the Obligors are standing in the name of an Obligor, and none of the Trademarks,
Patents, Copyrights or Trade Secrets owned by the Obligors has been licensed by
any Obligor to any Affiliate or third party, except as disclosed in Annex 2.11;


(f)            as of the Effective Date or the date of such joinder, each
Obligor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights, in each case if material to the
business of such Obligor;


(g)           as of the Effective Date or the date of such joinder, each Obligor
uses adequate standards of quality in the manufacture, distribution, and sale of
all products sold and in the provision of all services rendered under or in
connection with all Trademarks owned by or licensed to such Obligor and has
taken all action reasonably necessary to ensure that all licensees of such
Trademarks use such adequate standards of quality;


(h)           to the knowledge of each Obligor, as of the Effective Date or the
date of such joinder, the conduct of each Obligor’s business does not infringe
upon or otherwise misappropriate or violate any trademark, patent, copyright,
trade secret or other intellectual property right owned or controlled by a third
party; and no claim has been made, in writing or, to such Obligor’s knowledge,
threatened, that the use of any Intellectual Property owned or used by any
Obligor (or any of its respective licensees) or the conduct of any Obligor’s
business infringes, misappropriates, or violates the asserted rights of any
third party;


(i)            to the best of each Obligor’s knowledge, as of the Effective Date
or the date of such joinder, no third party is infringing upon or otherwise
violating any rights in any Intellectual Property owned or used by such Obligor,
or any of its respective licensees;


(j)            as of the Effective Date or the date of such joinder, no
settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by any Obligor or to which any Obligor is bound
that adversely affect any Obligor’s rights to own or use any Intellectual
Property; and


(k)           as of the Effective Date or the date of such joinder, no Obligor
has made a previous assignment, sale, transfer or agreement constituting a
present or future assignment, sale, transfer or agreement of any Intellectual
Property that has not been terminated or released, and there is no effective
financing statement or other document or instrument now executed, or on file or
recorded in any public office, granting a security interest in or otherwise
encumbering any part of the Intellectual Property, other than in favor of the
Collateral Agent.
 
22

--------------------------------------------------------------------------------

Section 3.          Guarantee.


3.01         The Guarantee.  The Subsidiary Guarantors hereby jointly and
severally guarantee to the Collateral Agent for the benefit of each of the
Secured Parties and their respective successors and permitted assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations. The Subsidiary Guarantors hereby
further jointly and severally agree that if the Borrower shall fail to pay in
full when due (whether at stated or extended maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Subsidiary Guarantors will
jointly and severally pay the same without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.


3.02         Obligations Unconditional.  The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances, other than, in each case, the satisfaction in full of
the Guaranteed Obligations.  Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Subsidiary Guarantors hereunder, which
shall remain absolute and unconditional as described above:


(a)           at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;


(b)           any of the acts mentioned in any of the provisions of this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;


(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or
 
23

--------------------------------------------------------------------------------

(d)           any lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
perfected.
 
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.


3.03         Reinstatement.  The obligations of the Subsidiary Guarantors under
this Section 3 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented fees, charges and disbursements of any counsel (but
excluding the allocated costs of internal counsel)) incurred by the Secured
Parties in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.


3.04         Subrogation.  The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full in cash of all
Guaranteed Obligations (other than unasserted contingent indemnification
obligations), and the expiration and termination of all commitments to extend
credit under all Debt Documents, they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
 
3.05         Remedies.  The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Agreement, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Agreement, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
3.01.
 
24

--------------------------------------------------------------------------------

3.06         Continuing Guarantee.  The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.


3.07         Instrument for the Payment of Money.  Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion action under New York CPLR Section 3213.


3.08         Rights of Contribution.  The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.


For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.
 
25

--------------------------------------------------------------------------------

3.09         General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of Section
3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.


3.10         Indemnity by Borrower.  In addition to all such rights of indemnity
and subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.


3.11         Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Obligor
to honor all of its obligations under the guarantee contained in this Section 3
in respect of Swap Obligations (provided, however that each Qualified ECP
Guarantor shall only be liable under this Section 3.11 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 3.11, or otherwise under the guarantee contained in this
Section 3, as it relates to such other Obligor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 3.11 shall remain in full force and effect until payment in full of all
the Secured Obligations (other than in respect of indemnities and contingent
Obligations not then due and payable).  Each Qualified ECP Guarantor intends
that this Section 3.11 constitute, and this Section 3.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
26

--------------------------------------------------------------------------------

Section 4.          Collateral.  As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise), of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of such
Obligor’s right, title and interest in, to and under all of the following
property and assets, in each case whether tangible or intangible, wherever
located, and whether now owned by such Obligor or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 4, other than the property excluded pursuant to the proviso to
this Section 4, being collectively referred to herein as “Collateral”):


(a)           all Accounts, all Chattel Paper, all Deposit Accounts, all
Documents, all General Intangibles (including all Intellectual Property), all
Instruments (including all Promissory Notes), all Portfolio Investments, all
Pledged Debt, all Pledged Equity Interests, all Investment Property not covered
by the foregoing (including all Securities, all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein,
and all Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;


(b)           to the extent related to any Collateral, all Supporting
Obligations;


(c)           to the extent related to any Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor); and


(d)           all Proceeds of any of the foregoing Collateral.


PROVIDED, HOWEVER, that in no event shall the security interest granted under
this Section 4 attach to (and there shall be excluded from the definition of
“Collateral”) (A) any contract, property rights, obligation, instrument or
agreement to which an Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of such Obligor therein, (ii) a breach or termination pursuant to
the terms of, or a default under, any such contract, property rights,
obligation, instrument or agreement (other than to the extent that any such
terms would be rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code as in effect in the relevant jurisdiction), or (iii)
any assets with respect to which applicable law prohibits the creation or
perfection of such security interest therein (other than to the extent that any
such prohibition is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code as in effect in the relevant jurisdiction), or
(B) any Excluded Assets, and notwithstanding anything to the contrary provided
in this Agreement, the term “Collateral” shall not include, and the Obligors
shall not be deemed to have granted a security interest in, any Excluded
Assets.  Notwithstanding the foregoing, Collateral shall include the accounts
listed on Annex 2.09 hereto.
 
27

--------------------------------------------------------------------------------

Each Obligor hereby authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral (as defined herein) in such form and in such offices as the
Collateral Agent determines, in its sole discretion, are necessary or advisable
to perfect the security interests of the Collateral Agent under this Agreement. 
Each Obligor also authorizes the Collateral Agent to use the collateral
description “all personal property of the debtor” or “all assets of the debtor,”
in each case “whether now owned or hereafter acquired or arising” or words of
similar meaning in any such financing statements.


Section 5.          Certain Agreements Among Secured Parties.  Neither the
Borrower nor any of its Subsidiaries shall have any rights under this Section 5
and no Secured Party shall have any obligations to the Borrower or any of its
Subsidiaries under this Section 5.


5.01         Priorities; Additional Collateral.


(a)           Pari Passu Status of Obligations.  Each Secured Party by
acceptance of the benefits of this Agreement and the other Security Documents
agrees that their respective interests in the Security Documents and the
Collateral shall rank pari passu and that the Secured Obligations shall be
equally and ratably secured by the Security Documents subject to the terms
hereof and the priority of payment established in Section 8.06.


(b)          Sharing of Guaranties and Liens.  Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
(i) such Secured Party will not accept from any Subsidiary of the Borrower any
guarantee of any of the Guaranteed Obligations unless such guarantor
simultaneously guarantees the payment of all of the Guaranteed Obligations owed
to all Secured Parties, and (ii) such Secured Party will not hold, take, accept
or obtain any Lien upon any assets of any Obligor or any Subsidiary of the
Borrower to secure the payment and performance of the Secured Obligations except
and to the extent that such Lien is in favor of the Collateral Agent pursuant to
this Agreement or another Security Document to which the Collateral Agent is a
party for the benefit of all of the Secured Parties as provided herein.


Anything in this Section 5, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.
 
28

--------------------------------------------------------------------------------

5.02         Turnover of Collateral.  If a Secured Party acquires custody,
control or possession of any Collateral or the Proceeds therefrom, other than
pursuant to the terms of this Agreement or on account of any payment that is not
expressly prohibited hereby, such Secured Party shall promptly (but in any event
within five (5) Business Days) cause such Collateral or Proceeds to be Delivered
in accordance with the provisions of this Agreement.  Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.


5.03         Cooperation of Secured Parties.  Each Secured Party will cooperate
with the Collateral Agent and with each other Secured Party in the enforcement
of the Liens upon the Collateral and otherwise in order to accomplish the
purposes of this Agreement and the Security Documents.
 
5.04         Limitation upon Certain Independent Actions by Secured Parties.  No
Secured Party shall have any right to institute any action or proceeding to
enforce any term or provision of the Security Documents or to enforce any of its
rights in respect of the Collateral or to exercise any other remedy pursuant to
the Security Documents or at law or in equity, for the purpose of realizing on
the Collateral, or by reason of jeopardy of any Collateral, or for the execution
of any trust or power hereunder (collectively, the “Specified Actions”), unless
the Required Secured Parties have delivered written instructions to the
Collateral Agent and the Collateral Agent shall have failed to act in accordance
with such instructions within thirty (30) days thereafter.  In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties). 
All parties hereto hereby acknowledge and agree that should the Appointed Party
act in accordance with this provision, the Appointed Party shall be delegated
the authority to take such Specified Actions (without any further action
necessary on the part of any Person), and that such Appointed Party will have
all the rights, remedies, benefits and powers as are granted to the Collateral
Agent pursuant hereto or pursuant to any Security Documents with respect to such
Specified Actions, in each case, to the extent permitted by applicable law;
provided, that, notwithstanding anything to the contrary herein or in any other
Loan Document, in no event shall the Collateral Agent be liable to any Person or
be responsible for any loss, claim, damage, liability and/or expense arising out
of, related to, in connection with, or as a result of any actions taken by such
Appointed Party and in no event shall this provision limit any of the rights,
powers, privileges, remedies or benefits of the Collateral Agent under the Loan
Documents in any respect.
 
29

--------------------------------------------------------------------------------

5.05         No Challenges.  In no event shall any Secured Party take any action
to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. 
Each of the Secured Parties agrees that it will not take any action to
challenge, contest or dispute the validity, enforceability or secured status of
any other Secured Party’s claims against any Obligor (other than any such claim
resulting from a breach of this Agreement by a Secured Party, or any challenge,
contest or dispute alleging arithmetical error in the determination of a claim),
or that would have the effect of invalidating any such claim, or support any
Person who takes any such action.


5.06         Rights of Secured Parties as to Secured Obligations. 
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of the Secured Obligations held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise),
as expressed in any instrument evidencing or agreement governing such Secured
Obligations, or to institute suit for the enforcement of such payment on or
after such due date, and the obligation of the Obligors to pay their respective
Secured Obligations when due, shall not be impaired or affected without the
consent of such Secured Party as required in accordance with the Debt Documents
to which such Secured Party is a party or its Secured Obligations are bound;
provided that, notwithstanding the foregoing, each Secured Party agrees that it
will not attempt to exercise remedies with respect to any Collateral except as
provided in this Agreement or, in the case of the Revolving Administrative
Agent, law.


5.07         General Application.  This Section 5 shall be applicable both
before and after the institution of any Insolvency Proceeding involving
Borrowers or any other Obligor, including without limitation, the filing of any
petition by or against any Borrower or any other Obligor under the Bankruptcy
Code, or any other Insolvency Law, and all converted or succeeding cases in
respect thereof, and all references herein to any Borrower or any other Obligor
shall be deemed to apply to the trustee for such Borrower or such other Obligor
and such Borrower or such other Obligor as debtor-in-possession. The relative
rights of the Secured Parties in or to any distributions from or in respect of
any Collateral or proceeds of Collateral shall continue after the institution of
any Insolvency Proceeding involving any Borrower or any other Obligor on the
same basis as prior to the date of such institution. This Section 5 is a
“subordination agreement” under section 510(a) of the Bankruptcy Code and shall
be enforceable in any Insolvency Proceeding.


Section 6.          [Reserved].


Section 7.          Covenants of the Obligors.  In furtherance of the grant of
the security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:
 
30

--------------------------------------------------------------------------------

7.01         Delivery and Other Perfection.


(a)       With respect to any Portfolio Investment or other Collateral as to
which physical possession by the Collateral Agent or the Custodian is required
in order for such Portfolio Investment or Collateral to have been “Delivered”,
such Obligor shall take such actions as shall be necessary to effect Delivery
thereof on or prior to the Effective Date and within ten (10) Business Days,
after the acquisition thereof by an Obligor with respect to any such Portfolio
Investment or Collateral acquired after the Effective Date.  Notwithstanding
anything to the contrary contained herein, if any instrument, promissory note,
agreement, document or certificate held by the Custodian is destroyed or lost
not as a result of any action of the Borrower, then: (i) in the case of any
Investment in Indebtedness other than a Noteless Assigned Loan, if such
destroyed or lost document is an original promissory note registered in the name
of an Obligor, such original promissory note shall constitute an “Undelivered
Note” and the Borrower shall have up to twenty (20) Business Days from the date
when any Tennenbaum Party has knowledge of such loss or destruction to deliver
to the Custodian a replacement promissory note and comply with the requirements
of paragraph (1)(c)(x) of Schedule 1.01(d) to the Revolving Credit Agreement;
provided, that during such twenty (20) Business Day period the limitations under
paragraph (1)(a)(i) and (ii) of Schedule 1.01(d) to the Revolving Credit
Agreement shall apply; and (ii) in the case of any Noteless Assigned Loans, if
such destroyed instrument or document is an original transfer document or
instrument relating to such Noteless Assigned Loan, the Borrower shall have up
to twenty (20) Business Days from the date when any Tennenbaum Party has
knowledge of such loss or destruction to deliver to the Custodian a replacement
instrument or document and comply with the requirements of paragraph (1)(c)(x)
of Schedule 1.01(d) to the Revolving Credit Agreement.  As to all other
Collateral, such Obligor shall cause the same to be Delivered within three (3)
Business Days of the acquisition thereof, provided that Delivery shall not be
required with respect to (1) accounts of the type described in clauses (A) and
(B) of Section 7.06 to the extent set forth therein, and (2) immaterial assets
so long as (x) such assets are not included in the Borrowing Base, (y) the
Collateral Agent has a perfected first priority lien (subject to Eligible Liens)
on such assets and no other Person exercises NYUCC Control over such assets and
such assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of all such assets collectively described in this Section
7.01(a)(2) does not at any time exceed $75,000.  In addition, and without
limiting the generality of the foregoing, each Obligor shall promptly from time
to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
account control agreements or any other agreements or consents or other papers
as may be necessary or as may be reasonably requested by the Collateral Agent to
create, preserve, perfect, maintain the perfection of or validate the security
interest granted pursuant hereto or to enable the Collateral Agent to exercise
and enforce its rights hereunder with respect to such security interest, and
without limiting the foregoing, shall:


(i)            keep full and accurate books and records relating to the
Collateral in all material respects and (to the extent reasonably necessary to
create, perfect or maintain the priority of any liens granted to the Collateral
Agent in such Collateral) stamp or otherwise mark such books and records in such
a manner as the Collateral Agent may reasonably require in order to reflect the
security interests granted by this Agreement);
 
31

--------------------------------------------------------------------------------

(ii)           permit representatives of the Collateral Agent, upon reasonable
notice, at any time during normal business hours, to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of the Collateral Agent to be present at such Obligor’s place of
business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Obligor with respect to the Collateral, all in such manner as the Collateral
Agent may reasonably require;
 
(iii)          take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Intellectual Property with any Intellectual Property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office and the United States Copyright Office; and


(iv)          at the Collateral Agent’s request, appear in and defend any action
or proceeding that may affect such Obligor’s title to or the Collateral Agent’s
security interest in all or any part of the Intellectual Property included in
the Collateral.


(b)      Unless released from the Collateral pursuant to Section 10.03(e) or
(f), once any Portfolio Investment has been Delivered, the Obligors shall not
take or permit any action that would result in such Portfolio Investment no
longer being Delivered hereunder and shall promptly from time to time give,
execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, account
control agreements or any other agreements or consents or other papers as may be
necessary or desirable in the judgment of the Collateral Agent to continue the
Delivered status of any Collateral.  Without limiting the generality of the
foregoing, the Obligors shall not terminate any arrangement with the Custodian
unless and until a successor Custodian reasonably satisfactory to the Collateral
Agent has been appointed and has executed all documentation necessary to
continue the Delivered status of the Collateral, which documentation shall be in
form and substance satisfactory to the Collateral Agent.


7.02         Name; Jurisdiction of Organization, Etc.  Each Obligor agrees that
(a) without providing at least thirty (30) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Agreement (as
long as any of the Revolving Credit Agreement Obligations are outstanding (other
than unasserted contingent indemnity obligations)) and such Obligor provides the
Collateral Agent with at least thirty (30) days prior written notice of such
permitted change (or such shorter period as may be approved by the Collateral
Agent in its sole discretion).
 
32

--------------------------------------------------------------------------------

7.03         Other Liens, Financing Statements or Control.  Except as otherwise
permitted under Section 6.02 of the Revolving Credit Agreement (as long as any
of the Revolving Credit Agreement Obligations are outstanding (other than
unasserted contingent indemnity obligations)), and the applicable provisions of
each other Debt Document, the Obligors shall not (a) create or suffer to exist
any Lien upon or with respect to any Collateral, (b) file or suffer to be on
file, or authorize or permit to be filed or to be on file, in any jurisdiction,
any financing statement or like instrument with respect to any of the Collateral
in which the Collateral Agent is not named as the sole Collateral Agent for the
benefit of the Secured Parties, or (c) cause or permit any Person other than the
Collateral Agent to have NYUCC Control of any Deposit Account, Electronic
Chattel Paper, Investment Property or Letter-of-Credit Right constituting part
of the Collateral.


7.04         Transfer of Collateral.  Except as otherwise permitted under the
Revolving Credit Agreement and the other Debt Documents, the Obligors shall not
sell, transfer, assign, license or grant an option or otherwise dispose of any
Collateral.


7.05         Additional Subsidiary Guarantors.  As contemplated by the Revolving
Credit Agreement, new Subsidiaries (other than a Financing Subsidiary) of the
Borrower formed or acquired by the Borrower after the date hereof, existing
Subsidiaries of the Borrower that after the date hereof cease to constitute
Financing Subsidiaries under the Revolving Credit Agreement, and any other
Person that otherwise becomes a Subsidiary (other than a Financing Subsidiary)
within the meaning of the definition thereof, are required to become a
“Subsidiary Guarantor” under this Agreement, by executing and delivering to the
Collateral Agent a Guarantee Assumption Agreement in the form of Exhibit A
hereto.  Accordingly, upon the execution and delivery of any such Guarantee
Assumption Agreement by any such Subsidiary, such Subsidiary shall automatically
and immediately, and without any further action on the part of any Person,
become a “Subsidiary Guarantor” and an “Obligor” for all purposes of this
Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto shall be
deemed to be supplemented in the manner specified in such Guarantee Assumption
Agreement.  In addition, upon execution and delivery of any such Guarantee
Assumption Agreement, the new Subsidiary Guarantor makes the representations and
warranties set forth in Section 2 as of the date of such Guarantee Assumption
Agreement and shall be permitted to update the Annexes with respect to such
Subsidiary.


7.06         Control Agreements.  No Obligor shall open or maintain any account
with any bank, securities intermediary or commodities intermediary (other than
(A) any Agency Account (as defined in the Revolving Credit Agreement), (B) any
such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) withholding tax and fiduciary accounts or any trust account
maintained solely on behalf of a Portfolio Investment, and (D) any account in
which the aggregate value of deposits therein, together with all other such
accounts under this clause (D), does not at any time exceed $75,000, provided
that in the case of each of the foregoing clauses (A) through (D), no other
Person (other than the depository institution at which such account is
maintained) shall have NYUCC Control over such account and such account shall
not have been otherwise “Delivered” to any other Person) unless such Obligor has
notified the Collateral Agent of such account and the Collateral Agent has NYUCC
Control over such account pursuant to a control agreement in form and substance
reasonably satisfactory to the Collateral Agent.
 
33

--------------------------------------------------------------------------------

7.07         Revolving Credit Agreement.  Each Subsidiary Guarantor agrees to
perform, comply with and be bound by the covenants of the Revolving Credit
Agreement (as long as any of the Revolving Credit Agreement Obligations are
outstanding (other than unasserted contingent indemnity obligations)) (which
provisions are incorporated herein by reference), applicable to such Subsidiary
Guarantor as if each Subsidiary Guarantor were a signatory to the Revolving
Credit Agreement.


7.08         Pledged Equity Interests.


(a)           In the event any Obligor acquires rights in any Pledged Equity
Interest after the Effective Date or any Excluded Equity Interest held by any
Obligor becomes a Pledged Equity Interest after the Effective Date because it
ceases to constitute an Excluded Equity Interest, such Obligor shall promptly
deliver to the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, reflecting such new Pledged Equity Interests.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Pledged Equity Interests
immediately upon any Obligor’s acquisition of rights therein and shall not be
affected by the failure of any Obligor to deliver a supplement to Annex 2.07 as
required hereby;


(b)           Without the prior written consent of the Collateral Agent, no
Obligor shall vote to enable or take any other action to: (a) amend or (other
than in connection with a liquidation permitted under Section 6.03 of the
Revolving Credit Agreement and under each other Debt Document) terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest or that adversely affects the validity, perfection or
priority of the Collateral Agent’s security interest or the ability of the
Collateral Agent to exercise its rights and remedies under this Agreement with
respect to such Pledged Equity Interest, (b) other than as permitted under the
Revolving Credit Agreement and each other Debt Document, permit any issuer of
any Pledged Equity Interest to dispose of all or a material portion of their
assets, or (c) cause any issuer of any Pledged Equity Interests which are
interests in a partnership or limited liability company and which are not
securities (for purposes of the NYUCC) on the date hereof or the date acquired
(if later) to elect or otherwise take any action to cause such Pledged Equity
Interests to be treated as securities for purposes of the NYUCC; except if such
Obligor shall promptly notify the Collateral Agent in writing of any such
election or action and, in such event, shall take all steps necessary or
advisable in the Collateral Agent’s reasonable discretion to establish the
Collateral Agent’s NYUCC Control thereof;
 
34

--------------------------------------------------------------------------------

(c)           Each Obligor consents to the grant by each other Obligor of a
security interest in all Pledged Equity Interests to the Collateral Agent and,
without limiting the foregoing, consents to the transfer of any Pledged Equity
Interest to the Collateral Agent or its nominee following the occurrence and
during the continuation of an Event of Default and to the substitution of the
Collateral Agent or its nominee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto;
and


(d)           All Pledged Interests that are Equity Interests of Subsidiaries
shall at all times be Delivered.


7.09         Voting Rights, Dividends, Etc. in Respect of Pledged Interests.


(a)           So long as no Event of Default shall have occurred and be
continuing:


(i)            each Obligor may exercise or refrain from exercising any and all
voting and other consensual rights pertaining to any Pledged Interests for any
purpose not inconsistent with the terms of this Agreement or any Debt Document,
other than in any way that could reasonably be expected to adversely affect in
any material respect the value, liquidity or marketability of any Collateral or
the creation, perfection and priority of the Collateral Agent’s Lien or the
ability of the Collateral Agent to exercise its rights and remedies under this
Agreement with respect to such Pledged Interest;


(ii)           each of the Obligors may receive and retain any and all
dividends, interest or other distributions paid in respect of the Pledged
Interests to the extent permitted by the Debt Documents; provided, however, that
(except with respect to any Pledged Interest that is also a Portfolio
Investment) any and all (A) dividends and interest paid or payable other than in
cash in respect of, and Instruments and other property received, receivable or
otherwise distributed in respect of or in exchange for, any Pledged Interests,
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Interests in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Pledged Interests, together with any
dividend, interest or other distribution or payment which at the time of such
payment was not permitted by the Debt Documents, shall constitute Collateral, be
Delivered hereunder and remain subject to the Lien of the Collateral Agent to
hold as Pledged Interests, and shall, if received by any of the Obligors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Obligors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Interests and as further collateral security
for the Secured Obligations; provided that the Obligors shall be permitted to
take any action with respect to cash described in clauses (B) and (C) not
prohibited by the other Debt Documents; and
 
35

--------------------------------------------------------------------------------

(iii)          the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to any Obligor all such proxies and other instruments as
such Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.


(b)           Automatically upon the occurrence and during the continuance of an
Event of Default:


(i)            all rights of each Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;


(ii)           the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt or other Portfolio Investments to make payment
directly to the Collateral Agent (or its designee) and may collect any and all
moneys due or to become due to any Obligor in respect of the Pledged Debt or
other Portfolio Investments, and each of the Obligors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;


(iii)          without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including, without limitation, the right to exchange, in its
discretion, any and all of the Pledged Interests or any Portfolio Investments
upon the merger, consolidation, reorganization, recapitalization or other
adjustment of any issuer thereof, or upon the exercise by any such issuer of any
right, privilege or option pertaining to any Pledged Interests or any Portfolio
Investments, and, in connection therewith, to deposit and deliver any and all of
the Pledged Interests or any Portfolio Investments with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine; and
 
36

--------------------------------------------------------------------------------

(iv)          all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of Section 7.09(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Obligors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.


7.10         Commercial Tort Claims.  Each Obligor agrees that with respect to
any Commercial Tort Claim in excess of $100,000 individually hereafter arising
it shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.


7.11         Intellectual Property.  Each Obligor hereby covenants and agrees as
follows:


(a)           it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;


(b)           it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademarks at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;


(c)           it shall promptly notify the Collateral Agent if it knows or has
reason to know that any item of the Intellectual Property that is material to
the business of any Obligor may become (a) abandoned or dedicated to the public
or placed in the public domain, (b) invalid or unenforceable, or (c) subject to
any adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court, other than in the ordinary
course of prosecuting and/or maintaining the applications or registrations of
such Intellectual Property;


(d)           it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;
 
37

--------------------------------------------------------------------------------

(e)           in the event that it has knowledge that any Intellectual Property
owned by or exclusively licensed to any Obligor is infringed, misappropriated,
or diluted by a third party, such Obligor shall, except as it determines
otherwise in its reasonable business judgment, promptly take all reasonable
actions to stop such infringement, misappropriation, or dilution and protect its
rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages;


(f)           it shall promptly (but in no event more than thirty (30)
days after any Obligor obtains knowledge thereof) report to the Collateral Agent
(i) the filing by or on behalf of such Obligor of any application to register
any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office, or any state registry or foreign counterpart
of the foregoing and (ii) the registration of any Intellectual Property owned by
such Obligor by any such office, in each case by executing and delivering to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto;


(g)           it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including, without
limitation, intellectual property security agreements in the form of Exhibit B
hereto;


(h)           it shall hereafter use commercially reasonable efforts so as not
to permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;


(i)            it shall take all steps reasonably necessary to protect the
secrecy of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with its employees and labeling and restricting
access to secret information and documents; and


(j)            it shall continue to collect, at its own expense, all amounts due
or to become due to such Obligor in respect of the Intellectual Property
Collateral or any portion thereof.  In connection with such collections, each
Obligor may take (and, while an Event of Default exists, at the Collateral
Agent’s reasonable direction, shall take) such action as such Obligor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts.  Notwithstanding the foregoing, while an Event of
Default exists, the Collateral Agent shall have the right at any time, to
notify, or require any Obligor to notify, any obligors with respect to any such
amounts of the existence of the security interest created hereby.
 
38

--------------------------------------------------------------------------------

Section 8.          Acceleration Notice; Remedies; Distribution of Collateral.


8.01         Notice of Acceleration.  Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto (other than Obligors) of the receipt and contents
thereof (any such notice is referred to herein as a “Acceleration Notice”).


8.02         Preservation of Rights.  The Collateral Agent shall not be required
to take steps necessary to preserve any rights against prior parties to any of
the Collateral.


8.03         Events of Default, Etc.  During the period during which an Event of
Default shall have occurred and be continuing:


(a)           each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request;


(b)           the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;


(c)           the Collateral Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by applicable
law, to exercise all voting, consensual and other powers of ownership pertaining
to the Collateral as if the Collateral Agent were the sole and absolute owner
thereof (and each Obligor agrees to take all such action as may be appropriate
to give effect to such right);


(d)           the Collateral Agent in its discretion may, in its name or in the
name of any Obligor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and
 
39

--------------------------------------------------------------------------------

(e)           the Collateral Agent may, upon reasonable prior notice (provided
that at least ten (10) Business Days’ prior notice shall be deemed to be
reasonable) to the Obligors of the time and place (or, if such sale is to take
place on the NYSE or any other established exchange or market, prior to the time
of such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems
appropriate, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter, to the fullest extent permitted by
law, hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Obligors, any such demand, notice and right or equity being hereby expressly
waived and released, to the fullest extent permitted by law.


The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.


The proceeds of each collection, sale or other disposition under this Section
8.03 shall be applied in accordance with Section 8.06.


The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  The Obligors acknowledge
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.


8.04         Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any such
deficiency.
 
40

--------------------------------------------------------------------------------

8.05         Private Sale.  The Collateral Agent and the Secured Parties shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner.  Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner.


8.06         Application of Proceeds.  Except as otherwise herein expressly
provided, after the occurrence and during the continuance of an Event of Default
and pursuant to the exercise of any remedies under this Section 8, the proceeds
of any collection, sale or other realization of all or any part of the
Collateral of any Obligor (including any other cash of any Obligor at the time
held by the Collateral Agent under this Agreement) shall be applied by the
Collateral Agent as follows:


First, to the payment of costs and expenses of such collection, sale or other
realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;


Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;


Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof (i) the outstanding principal
amount of the loans and other obligations under the Revolving Credit Agreement
shall be deemed then due and payable whether or not any Acceleration of such
loans and other obligations has occurred, and (ii) the outstanding  amount of
Hedging Agreement Obligations under Hedging Agreements shall be the then actual
amount due and payable thereunder (and not as cover or cash collateral) for
margin payments, termination payments and fees); and


Fourth, after application as provided in clauses “First”, “Second”, and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.


For the avoidance of doubt, payments made pursuant to Section 2.08(b), (c) or
(d) of the Revolving Credit Agreement (or any analogous provisions in any
amendment, modification, supplement, amendment, restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02, unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments.
 
41

--------------------------------------------------------------------------------

In making the allocations required by this Section 8, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Collateral
Agent may, in its sole discretion, at the time of any application under this
Section 8, withhold all or any portion of the proceeds otherwise to be applied
to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive NYUCC
Control of the Collateral Agent, to the extent that it in good faith believes
that the information provided to it pursuant to Section 9.02 is either
incomplete or inaccurate and that application of the full amount of such
proceeds to the Secured Obligations would be disadvantageous to any Secured
Party.  All distributions made by the Collateral Agent pursuant to this Section
8 shall be final (subject to any decree of any court of competent jurisdiction),
and the Collateral Agent shall have no duty to inquire as to the application by
the other Secured Parties of any amounts distributed to them.


Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section 8.06.


8.07         Attorney-in-Fact.  Without limiting any rights or powers granted by
this Agreement to the Collateral Agent while no Event of Default has occurred
and is continuing, upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent is hereby appointed the attorney-in-fact of
each Obligor for the purpose of carrying out the provisions of this Section 8
and taking any action and executing any instruments which the Collateral Agent
may reasonably deem necessary or advisable to accomplish the purposes hereof,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 8 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of any
Obligor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.


8.08         Grant of Intellectual Property License.  For the purpose of
enabling the Collateral Agent, upon the occurrence and during the continuance of
an Event of Default, to exercise rights and remedies hereunder at such time as
the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor (exercisable without payment of royalty or other compensation to
such Obligor).  Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout thereof.  If any Event of Default shall have
occurred and be continuing, upon the written demand of the Collateral Agent,
each Obligor shall execute and deliver to the Collateral Agent an assignment or
assignments of any registered Patents, Trademarks (including goodwill) and/or
Copyrights and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.
 
42

--------------------------------------------------------------------------------

Section 9.          The Collateral Agent.


9.01         Appointment; Powers and Immunities.  Each Revolving Lender and the
Revolving Administrative Agent hereby irrevocably appoints ING as its agent
hereunder and authorizes ING to take such actions on its behalf and to exercise
such powers as are delegated to the Collateral Agent by the terms of this
Agreement, together with such actions and powers as are reasonably incidental
thereto.  Without limiting the generality of the foregoing, it is understood
that such powers authorize the Collateral Agent to enter into the agreements and
the other documents contemplated by Section 5.08(c) of the Revolving Credit
Agreement on behalf of itself and the other Secured Parties hereunder.  The
Collateral Agent (which term as used in this sentence and in Section 9.06 and
the first sentence of Section 9.07 shall include reference to its Affiliates and
its own and its Affiliates’ officers, directors, employees and agents):


(a)           shall have no duties or obligations except those expressly set
forth in this Agreement and shall not by reason of this Agreement be a trustee
for, a fiduciary with respect to or subject to any other implied duties with
respect to, the Revolving Administrative Agent or any Revolving Lender
regardless of whether a Default has occurred and is continuing;


(b)           shall not be responsible to the Revolving Lenders or the Revolving
Administrative Agent for or have any duty to ascertain or inquire into any
recitals, statements, representations or warranties contained in or made in
connection with this Agreement or in any notice delivered hereunder, or in any
other certificate, report or other document referred to or provided for in, or
received by it under, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
agreement, instrument or document referred to or provided for herein or therein
or for any failure by the Obligors or any other Person to perform or observe any
of its obligations hereunder;


(c)           shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and


(d)           shall not be responsible for any action taken or not taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.
 


43

--------------------------------------------------------------------------------

9.02         Information Regarding Secured Parties.  The Borrower will at such
times and from time to time as shall be reasonably requested by the Collateral
Agent supply a list in form and detail reasonably satisfactory to the Collateral
Agent setting forth the amount of the Secured Obligations held by each Secured
Party (excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Revolving Credit Agreement Obligations) as at a date
specified in such request.  The Collateral Agent shall provide any such list to
any Secured Party upon request.  The Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, such information, and
such information shall be conclusive and binding for all purposes of this
Agreement, except to the extent the Collateral Agent shall have been notified by
a Secured Party in writing that such information as set forth on any such list
is inaccurate or in dispute between such Secured Party and the Borrower.


9.03         Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
communication (including any thereof by telephone, telecopy, telex, telegram,
cable or electronic mail) believed by it to be genuine and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent.  As to any matters not expressly provided for by this
Agreement, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders, and such
instructions of (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders, and any action
taken or failure to act pursuant thereto shall be binding on all of the Secured
Parties.  If in one or more instances the Collateral Agent takes any action or
assumes any responsibility not specifically delegated to it pursuant to this
Agreement, neither the taking of such action nor the assumption of such
responsibility shall be deemed to be an express or implied undertaking on the
part of the Collateral Agent that it will take the same or similar action or
assume the same or similar responsibility in any other instance.


9.04         Rights as a Secured Party.  With respect to its obligation to
extend credit under the Revolving Credit Agreement, ING (and any successor
acting as Collateral Agent) in its capacity as a Revolving Lender under the
Revolving Credit Agreement shall have the same rights and powers hereunder as
any other Secured Party and may exercise the same as though it were not acting
as Collateral Agent, and the term “Secured Party” or “Secured Parties” shall,
unless the context otherwise indicates, include the Collateral Agent in its
individual capacity.  ING (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account therefor to any other Secured Party)
accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with any of the Obligors (and any
of their Subsidiaries or Affiliates) as if it were not acting as Collateral
Agent, and ING and its Affiliates may accept fees and other consideration from
any of the Obligors for services in connection with this Agreement or otherwise
without having to account for the same to the other Secured Parties.
 
44

--------------------------------------------------------------------------------

9.05         Indemnification.  Each Revolving Lender and the Revolving
Administrative Agent (but only to the extent the Revolving Administrative Agent
and the Collateral Agent are not the same Person), severally agrees to indemnify
the Collateral Agent and each Related Party of the Collateral Agent (each such
Person being called an “Indemnitee”) (to the extent not reimbursed under Section
10.04, but without limiting the obligations of the Obligors under Section 10.04)
ratably in accordance with the aggregate Secured Obligations held by the
Revolving Lenders, for any and all liabilities, obligations, losses, claims,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against any Indemnitee (including by any other Secured Party) arising
out of, in connection with, or by reason of any actual or probable claim,
litigation, investigation or proceeding, whether based in contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto, in
connection with or in any way relating to or arising out of this Agreement, any
other Debt Documents, or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including
the costs and expenses that the Obligors are obligated to pay under Section
10.04, but excluding, unless an Event of Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that such indemnity shall not
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, claims, damages, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.


9.06         Non-Reliance on Collateral Agent and Other Secured Parties.  The
Revolving Administrative Agent (and each Revolving Lender by acceptance of the
benefits of this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under or based on this
Agreement and any Debt Document to which it is a party.  Except as otherwise
expressly provided herein, the Collateral Agent shall not be required to keep
itself informed as to the performance or observance by any Obligor of this
Agreement, any other Debt Document or any other document referred to or provided
for herein or therein or to inspect the properties or books of any Obligor.  The
Collateral Agent shall not have any duty or responsibility to disclose, and
shall not be liable for failure to disclose, any information relating to any
Obligor or any of its Subsidiaries (or any of their Affiliates) that may come
into the possession of the Collateral Agent or any of its Affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.
 
45

--------------------------------------------------------------------------------

9.07         Failure to Act.  Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the other Secured Parties of their
indemnification obligations under Section 9.05 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Collateral Agent shall not be required to take any action that
in the judgment of the Collateral Agent would violate any applicable law.


9.08         Resignation of Collateral Agent.  Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by notifying the other Secured Parties and the
Obligors.  Upon any such resignation, the Required Secured Parties shall have
the right, with the consent of the Borrower not to be unreasonably withheld,
conditioned or delayed provided that no such consent shall be required if an
Event of Default has occurred and is continuing to appoint a successor
Collateral Agent.  If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment within
thirty (30) days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the other
Secured Parties, appoint a successor Collateral Agent, that shall be a financial
institution that has an office in New York, New York and has a combined capital
and surplus and undivided profits of at least $1,000,000,000.  Upon the
acceptance of its appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder.  After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Section 9
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Collateral Agent.  The
Borrower shall pay to any successor Collateral Agent the fees and charges
necessary to induce such successor Collateral Agent to accept its appointment
hereunder, such payment to be made as and when invoiced by the successor
Collateral Agent.


9.09         Agents and Attorneys-in-Fact.  The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
in any way for such agents or attorneys-in-fact selected by it in good faith.


Section 10.        Miscellaneous.


10.01       Notices.  All notices, requests, consents and other demands
hereunder and other communications provided for herein shall be given or made in
writing, (a) to any party hereto, telecopied (to the extent provided in the
Revolving Credit Agreement), emailed or delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages to
this Agreement (provided that notices to any Subsidiary Guarantor shall be given
to such Subsidiary Guarantor care of the Borrower at the address for the
Borrower specified herein) or (b) as to any party, at such other address as
shall be designated by such party in a written notice to each other party.  All
notices to any Revolving Lender that is not a party hereto shall be given to the
Revolving Administrative Agent.
 
46

--------------------------------------------------------------------------------

10.02       No Waiver.  No failure on the part of the Collateral Agent or any
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise by the Collateral Agent
or any Secured Party of any right, power or remedy, or any abandonment or
discontinuance of steps to enforce such right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights and remedies of the Collateral Agent and the Secured Parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Obligors therefrom shall in any event be
effective unless the same shall be permitted by Section 10.03, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.


10.03       Amendments to Security Documents, Etc.  Except as otherwise provided
in any Security Document, the terms of this Agreement and the other Security
Documents may be waived, altered, amended or modified only by an agreement or
agreements in writing duly executed and entered into by each Obligor and the
Collateral Agent, with the consent of the Required Revolving Lenders (or such
higher standard provided in the applicable Loan Documents); provided that:


(a)           no such amendment shall directly and adversely affect the relative
rights of any Secured Party as against any other Secured Party without the prior
written consent of such first Secured Party;


(b)           without the prior written consent of each of the Revolving Lenders
under the Revolving Credit Agreement, the Collateral Agent shall not release all
or substantially all of the collateral under the Security Documents or release
all or substantially all of the Subsidiary Guarantors from their guarantee
obligations under Section 3 hereof prior to the Termination Date (except that if
any amounts have become due and payable in respect of Hedging Agreement
Obligations, and shall have remained unpaid for thirty (30) or more days, then
the prior written consent (voting as a single group) of the holders of a
majority in interest of the Hedging Agreement Obligations will also be required
to release all or substantially all of such collateral or guarantee obligations,
whether before or after the Termination Date);


(c)           without the consent of each of the Secured Parties, no
modification, supplement or waiver shall modify the definition of the term
“Required Secured Parties” or modify in any other manner the number of
percentage of the Secured Parties required to make any determinations or waive
any rights under any Security Document;
 
47

--------------------------------------------------------------------------------

(d)           without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9 or this Section 10.03;


(e)           the Collateral Agent is authorized to release any Collateral that
is either the subject of a disposition not prohibited under the Revolving Credit
Agreement, or to which the Required Revolving Lenders (or such higher standard
provided in the applicable Loan Document) shall have consented and will, at the
Obligors’ expense, execute and deliver to any Obligor such documents (including
any UCC termination statements, lien releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form)) as such Obligor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; notwithstanding the foregoing,
Portfolio Investments constituting Collateral shall be automatically released
from the lien of this Agreement, without any action of the Collateral Agent, in
connection with any disposition of Portfolio Investments that (i) occurs in the
ordinary course of the Borrower’s business and (ii) is not prohibited under any
of the Debt Documents;


(f)            the Collateral Agent is authorized to release any Subsidiary
Guarantor from any of its guarantee obligations under Section 3 hereof to the
extent such Subsidiary is (x) the subject of a disposition not prohibited under
the Debt Documents, (y) ceases to be a Subsidiary as a result of a transaction
not prohibited under the Debt Documents, or (z) to which the Required Revolving
Lenders (or such higher standard provided in the applicable Loan Document) shall
have consented, and, upon such release, the Collateral Agent is authorized to
release any collateral security granted by such Subsidiary Guarantor hereunder
and under the other Security Documents; and


(g)           this Section 10.03 shall be subject to the provisions related to
“Defaulting Lenders” in the Revolving Credit Agreement.


Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor.  In connection with any release of Collateral
from the lien of this Agreement and the other Security Documents, the Collateral
Agent shall, within five (5) Business Days of written request by the Borrower
(and at the sole cost and expense of the Borrower), (i) execute and deliver
termination statements and other releases and instruments (in recordable form if
appropriate) that the Collateral Agent reasonably believes is necessary to
effect such release and (ii) otherwise take such actions as the Borrower may
reasonably request in order to effect the release and transfer of such
Collateral.  Notwithstanding the foregoing to the contrary, if the Termination
Date shall have occurred with respect to the Revolving Lenders, then the consent
rights of the Revolving Lenders under this Section 10.03 shall terminate.
 
48

--------------------------------------------------------------------------------

10.04       Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Obligors hereby jointly and severally
agree to reimburse the Collateral Agent and each of the other Secured Parties
and their respective Affiliates for all reasonable and documented out-of-pocket
fees, costs and expenses incurred by them (including the reasonable fees,
charges and disbursements of one outside counsel and of any necessary special
and/or local counsel for the Collateral Agent (other than the allocated costs of
internal counsel)) in connection with (i) any Event of Default and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and (z)
workout, restructuring or other negotiations or proceedings (whether or not the
workout, restructuring or transaction contemplated thereby is consummated) and
(ii) the enforcement of this Section 10.04, and all such costs and expenses
shall be Secured Obligations entitled to the benefits of the collateral security
provided pursuant to Section 4.


(b)           Indemnification by the Obligors.  The Obligors shall indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee (other than the allocated costs of internal counsel), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether brought by the
Borrower, any Indemnitee or a third party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee.  Notwithstanding the
foregoing, it is understood and agreed that indemnification for Taxes (as
defined in the Revolving Credit Agreement) is subject to the provisions of
Section 2.14 of the Revolving Credit Agreement and analogous provisions, if any,
in Designated Indebtedness Documents.
 
49

--------------------------------------------------------------------------------

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party)) arising out of, in connection with, or as a result
of, this Agreement asserted by an Indemnitee against the Borrower or any other
Obligor; provided that the foregoing limitation shall not be deemed to impair or
affect the obligations of the Borrower under the preceding provisions of this
subsection.


10.05       Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns of the Obligors and the Secured Parties, except that none
of the Obligors shall assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each of the
Collateral Agent and the Revolving Administrative Agent (and any attempted
assignment or transfer by any Obligor without such consent shall be null and
void).


10.06       Counterparts; Integration; Effectiveness; Electronic Execution.


(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.


(b)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


10.07       Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
50

--------------------------------------------------------------------------------

10.08       Governing Law; Submission to Jurisdiction.


(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.


(b)           Submission to Jurisdiction.  Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Collateral Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement against any Obligor or its
properties in the courts of any jurisdiction.


(c)           Waiver of Venue.  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 10.08.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)           Service of Process.  Each party to this Agreement (i) irrevocably
consents to service of process in the manner provided for notices in Section
10.01 and (ii) agrees that service as provided in the manner provided for
notices in Section 10.01 is sufficient to confer personal jurisdiction over such
party in any proceeding in any court and otherwise constitutes effective and
binding service in every respect.  Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.


10.09       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.09.
 
51

--------------------------------------------------------------------------------

10.10       Headings.  Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.


10.11       Termination.  Promptly after the Termination Date and receipt of
instructions from the Revolving Administrative Agent pursuant to Section 9.15 of
the Revolving Credit Agreement, the Collateral Agent shall, on behalf of the
Revolving Administrative Agent, the Collateral Agent and the Revolving Lenders,
deliver to the Obligors such termination statements and releases and other
documents necessary and appropriate to evidence the termination of this
Agreement, the Loan Documents, and each of the documents securing the
obligations hereunder as the Obligors may reasonably request, all at the sole
cost and expense of the Obligors; provided however that the Collateral Agent
shall not have any obligation to do so under the circumstances set forth in the
parenthetical provision in Section 10.03(b) except to the extent provided
therein.


10.12       Confidentiality.  The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Agreement will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.


[Signature page follows]
 
52

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.
 

 
SPECIAL VALUE CONTINUATION PARTNERS, LP

 

 
By:
   

Name:
 
Title:
   
Address for Notices
   
Special Value Continuation Partners, LP
 
c/o Tennenbaum Capital Partners, LLC
 
2951 28th Street, Suite 1000
 
Santa Monica, CA 90405
 
Attention:  Howard M. Levkowitz,
 
Managing Member
 
Telephone:  (310) 566-1004
 
Facsimile: (310) 566-1010
   
with a copy to (which shall not constitute notice):
   
Attention: Elizabeth Greenwood, General Counsel
 
Telephone: (310) 566-1043
 
Facsimile: (310) 921-5614



[Guarantee, Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

36TH STREET CAPITAL PARTNERS HOLDINGS, LLC

 

 
By:
   

Name:
 
Title:
   
Address for Notices
   
36th Street Capital Partners Holdings, LLC
 
c/o Special Value Continuation Partners, LP to the
address and addresses provided therefor



[Guarantee, Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

ING CAPITAL LLC,
 
as Revolving Administrative Agent and Collateral Agent

 

 
By
   

Name:
 
Title:

 
By
   

Name:
 
Title:
     
Address for Notices
     
ING Capital LLC
 
1333 Avenue of the Americas
 
New York, New York 10036
 
Attention:  Dominik Breuer
 
Telephone:  (646) 424-6269
 
Facsimile:  (646) 424-6919
 
E-Mail: DLNYCLoanAgencyTeam@ing.com;
 
Dominik.Breuer@ing.com
     
with a copy, which shall not constitute notice, to:
     
Dechert LLP
 
1095 Avenue of the Americas
 
New York, New York 10036
 
Attention:  Jay R. Alicandri, Esq.
 
Telephone:  (212) 698-3800
 
Facsimile:  (212) 698-3599
 
E-Mail:  jay.alicandri@dechert.com



[Guarantee, Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A


[Form of Guarantee Assumption Agreement]


GUARANTEE ASSUMPTION AGREEMENT


GUARANTEE ASSUMPTION AGREEMENT dated as of _______, ___, ____ by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a ___________ (the “Additional Subsidiary
Guarantor”), in favor of ING Capital LLC, as collateral agent for the Secured
Parties under and as defined in the Guarantee and Security Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Collateral Agent”).


Special Value Continuation Partners, LP (the “Borrower”), the Subsidiary
Guarantors referred to therein, ING Capital LLC, as Revolving Administrative
Agent for the Revolving Lenders referred to therein and ING Capital LLC, as
Collateral Agent for the Secured Parties referred to therein, are parties to the
Guarantee, Pledge and Security Agreement, dated as of February 26, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Security Agreement”) pursuant to which such Subsidiary Guarantors have
guaranteed the “Guaranteed Obligations” (as defined therein), and the Borrower
and such Subsidiary Guarantors have granted liens in favor of the Collateral
Agent as collateral security for the “Secured Obligations” (as defined
therein).  Capitalized terms used herein, unless otherwise defined herein, shall
have the meanings ascribed thereto in the Guarantee and Security Agreement.


Pursuant to Section 7.05 of the Guarantee and Security Agreement, the Additional
Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor” and an
“Obligor”, under and for all purposes of the Guarantee and Security Agreement,
and each of the Annexes to the Guarantee and Security Agreement shall be deemed
to be supplemented in the manner specified in Appendix A hereto.  Without
limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby, jointly
and severally with the other Subsidiary Guarantors, guarantees to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties a security
interest in all of such Additional Subsidiary Guarantor’s right, title and
interest in, to and under the Collateral.


In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement with respect to itself and its obligations under this
Agreement, as if each reference in such Sections to the Guarantee and Security
Agreement included reference to this Agreement and Annexes hereto.
 

--------------------------------------------------------------------------------

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver any
opinions to the Secured Parties required to be delivered in connection with the
execution and delivery hereof.


IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.



 
[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]

 

 
By:
 

Name:
 
Title:
   
Accepted and agreed:
     
ING CAPITAL LLC, as
 
Collateral Agent
 

 
By:
   

Name:
 
Title:
 

 
By:
   

Name:
 
Title:
 

 

--------------------------------------------------------------------------------

Appendix A


SUPPLEMENTS TO ANNEXES TO
GUARANTEE AND SECURITY AGREEMENT


Supplement to Annex 2.05:


[to be completed]


Supplement to Annex 2.07:


[to be completed]


Supplement to Annex 2.08:


[to be completed]


Supplement to Annex 2.09:


[to be completed]


Supplement to Annex 2.10:


[to be completed]


Supplement to Annex 2.11:


[to be completed]
 

--------------------------------------------------------------------------------

EXHIBIT B


[Form of Intellectual Property Security Agreement]


NOTICE OF GRANT OF
SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS]


NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS] (the
“Notice”), dated as of __________, made by Special Value Continuation Partners,
LP, a Delaware limited partnership (the “Borrower”), and the other direct or
indirect subsidiaries of the Borrower party hereto from time to time
(collectively the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”), in favor of ING CAPITAL LLC, as Collateral Agent (the “Secured
Party”).


WHEREAS, the Obligors are the owners of certain [“Copyrights”] [“Patents”]
[“Trademarks”] (as defined in the Guarantee and Security Agreement referenced
below), including the [copyright registrations and applications] [issued patents
and patent applications] [trademark and service mark registrations and trademark
and service mark applications] set forth on Schedule I attached hereto;


WHEREAS, pursuant to the terms and conditions of the Guarantee, Pledge and
Security Agreement, dated as of February 26, 2018 (as modified and supplemented
and in effect from time to time), by and among the Obligors, ING Capital LLC, as
administrative agent for the Revolving Lenders referred to therein and ING
Capital LLC, as collateral agent for the Secured Parties referred to therein
(the “Guarantee and Security Agreement”), the Obligors granted, assigned and
conveyed to the Secured Party a security interest in, and lien on, certain
Intellectual Property (and all associated rights and interests therewith) owned
by the Obligors, including the [Copyrights] [Patents] [Trademarks] now existing
or hereafter acquired and all products and proceeds of the foregoing
(collectively, the [“Copyright Collateral”] [“Patent Collateral”] [“Trademark
Collateral”]); and


WHEREAS, pursuant to the Guarantee and Security Agreement, the Obligors agreed
to execute and deliver to the Secured Party this Notice for purposes of filing
the same with the [United States Copyright Office (the “Copyright Office”)]
[United States Patent and Trademark Office (the “PTO”)] to confirm, evidence and
perfect the security interest in the [Copyright Collateral] [Patent Collateral]
[Trademark Collateral] granted pursuant to the Guarantee and Security Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the
Guarantee and Security Agreement, the Obligors hereby grant, assign and convey
to the Secured Party a security interest in, and lien, on the [Copyright
Collateral] [Patent Collateral] [Trademark Collateral] , provided that the grant
of security interest shall not include any Excluded Assets (as defined in the
Guarantee and Security Agreement ).
 

--------------------------------------------------------------------------------

The Obligors hereby acknowledge the sufficiency and completeness of this Notice
to create the security interest in the [Copyright Collateral] [Patent
Collateral] [Trademark Collateral] and to grant the same to the Secured Party,
and the Obligors hereby request the [Copyright Office] [PTO] to file and record
the same together with the annexed Schedule I.


The Obligors and the Secured Party hereby acknowledge and agree that the
security interest in the Copyright Collateral may only be terminated in
accordance with the terms of the Guarantee and Security Agreement.


[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.



 
[____________________]

 

 
By:
   

 
Name:
   

 
Title:
   

 

--------------------------------------------------------------------------------

STATE OF
)
 
)  ss.:
COUNTY OF
)



On this __ day of __________, ____, before me personally came _________, to me
known to be the person who signed the foregoing instrument and who being duly
sworn by me did depose and state that such person is the [_______________] of
[____________]; such person signed the instrument in the name of
[_____________]; and such person had the authority to sign the instrument on
behalf of [______________].



       
Notary Public
 

 

--------------------------------------------------------------------------------

Schedule I


[Copyrights] [Patents] [Trademarks]


[See attached]
 

--------------------------------------------------------------------------------

EXHIBIT C


[Form of Pledge Supplement]


PLEDGE SUPPLEMENT


This Pledge Supplement, dated [mm/dd/yy], is delivered by [NAME OF OBLIGOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Obligor”) pursuant to the
Guarantee, Pledge and Security Agreement, dated as of February [__], 2018 (as
amended, supplemented or otherwise modified from time to time,  the “Guarantee
and Security Agreement”), among Special Value Continuation Partners, LP, the
other Subsidiary Guarantors referred to therein, ING Capital LLC, as Revolving
Administrative Agent for the Revolving Lenders referred to therein and ING
Capital LLC, as Collateral Agent for the Secured Parties referred to therein. 
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Guarantee and Security Agreement.


The Obligor represents and warrants that the supplements to Annexes to the
Guarantee and Security Agreement attached hereto as Appendix A accurately and
completely set forth all additional information required pursuant to the
Guarantee and Security Agreement and hereby agrees that such supplements to
Annexes shall constitute part of the Annexes to the Guarantee and Security
Agreement.


IN WITNESS WHEREOF, the Obligor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].



 
[NAME OF OBLIGOR]
         
By:
       
Name:
     
Title:
 

 

--------------------------------------------------------------------------------

Appendix A


SUPPLEMENTS TO ANNEXES TO
GUARANTEE AND SECURITY AGREEMENT


[Supplement to Annex 2.05:]


[to be completed]


[Supplement to Annex 2.06:]


[to be completed]


 [Supplement to Annex 2.07:]


[to be completed]


[Supplement to Annex 2.08:]


[to be completed]


[Supplement to Annex 2.09:]


[to be completed]


[Supplement to Annex 2.10:]


[to be completed]


[Supplement to Annex 2.11:]


[to be completed]
 



--------------------------------------------------------------------------------